Citation Nr: 0918032	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  04-33 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.A.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran's active military service extended from January 
1946 to July 1947.  He died in December 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

In June 2007, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
The hearing transcript is in the claims folder.  

In December 2007, the Board denied improved death pension 
benefits.  The Board noted that the RO had not adjudicated a 
claim for death benefits under 38 U.S.C. § 1151 and that 
matter was referred to the RO for appropriate disposition.  
It was also noted that the record did not contain a notice of 
disagreement with the July 2003 RO decision that denied 
benefits under the provisions of 38 U.S.C. § 1318, so those 
matters are not within the jurisdiction of the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In December 2007 the Board remanded the case for the agency 
of original jurisdiction (AOJ) to send the appellant proper 
notice as required by the Veterans Claims Assistance Act of 
2000 (VCAA), as well as applicable regulations and case law.  
Contrary to the remand instructions, the letter was not sent 
to the appellant, but to "J. DOE."  Because the letter was 
sent to the wrong name, we cannot assume that it was 
delivered to the appellant.  There was no response, so there 
is no reason to believe the appellant received the letter in 
accordance with the Board's remand.  The Court has held that 
a remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders and that 
VA has a duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Consequently, the case must be returned to the AOJ so it can 
send the required notice to the appellant.  

In the context of a claim for DIC benefits, 38 U.S.C.A. 
§ 5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

In this case, letters were sent to the appellant in February 
2003 and July 2006, attempting to notify her in accordance 
with statutory and regulatory requirements, including 
38 U.S.C.A. § 5103(a).  However, neither letter included a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his death.  Such a statement 
may well have been significant in this case, as neither 
written statements nor hearing testimony appear to attempt to 
link the service-connected disabilities to the Veteran's 
death.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Notify the appellant of the information 
and evidence necessary to substantiate her 
claim for service connection for the cause 
of the Veteran's death, to include:  

a.  a statement of the conditions, if any, 
for which the Veteran was service connected 
at the time of his death; 

b.  an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service-
connected condition; and 

c.  an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.  

2.  After allowing time to respond, 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
appellant, she and her representative should 
be furnished a supplemental statement of the 
case which addresses all evidence associated 
with the claims file since the last 
statement of the case.  The appellant and 
her representative should be afforded the 
applicable time period in which to respond.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



